853 F.2d 926
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eloise CARGILE, Plaintiff-Appellant,v.ST. VINCENT HOSPITAL & MEDICAL CENTER;  James Merriweather,Defendants- Appellees.
No. 87-3893.
United States Court of Appeals, Sixth Circuit.
Aug. 8, 1988.

Before KEITH, KENNEDY and DAVID A. NELSON, Circuit Judges.

ORDER

1
The plaintiff moves for a free transcript and for pauper status on appeal from the district court's entry of judgment after a jury verdict for the defendants in this age and sex discrimination case.  29 U.S.C. Sec. 623;  42 U.S.C. Sec. 2000e-2.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In her complaint, the plaintiff alleges that she was denied promotions within the housekeeping department at the defendant hospital based on age and sex discrimination.  The case went to a jury, which found in favor of the defendants.


3
Because the plaintiff alleges in her motion for pauper status that she is currently on public assistance, we will grant the motion for pauper status.  The motion for a free transcript cannot be granted unless this panel certifies that the appeal is not frivolous but presents a substantial question.  28 U.S.C. Sec. 753(f).


4
A free transcript is not required where the record (including depositions, affidavits, reports, etc.) is adequate for decision.   Harvey v. Andrist, 754 F.2d 569, 571 (5th Cir.), cert. denied, 471 U.S. 1126 (1985).  In the present case, we find that the record is adequate for decision.  The defendants presented a legitimate, nondiscriminatory reason for the failure to promote the plaintiff because the men it promoted to the positions had substantially more experience than the plaintiff.  This legitimate business reason provides an adequate defense to both sex and age discrimination claims.   Goostree v. State of Tennessee, 796 F.2d 854, 861 (6th Cir.1986), cert. denied, 107 S.Ct. 1374 (1987);  Ackerman v. Diamond Shamrock Corp., 670 F.2d 66, 70 (6th Cir.1982).  Accordingly, we will affirm the judgment of the district court.


5
The motion for pauper status is granted.  The motion for a free transcript is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.